
	

114 SRES 103 IS: Supporting the goals and ideals of Social Work Month and World Social Work Day.
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 103
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2015
			Ms. Stabenow (for herself, Ms. Mikulski, and Mr. Franken) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of Social Work Month and World Social Work Day.
	
	
 Whereas the primary mission of the social work profession is to enhance human well-being and help meet the basic needs of all people, especially the most vulnerable in society;
 Whereas social work pioneers have helped lead the struggle for social justice in the United States and have helped pave the way for positive social change;
 Whereas social workers are key employees at the Federal, State, and local levels of government and work to expand policies and practices that promote equity and social justice for all people;
 Whereas social workers stand up for individuals and support diverse families in every community; Whereas social workers continue to work to improve the rights of women, the lesbian, gay, bisexual, and transgender (LGBT) community, and communities of color;
 Whereas social workers know from experience that discrimination of any kind limits human potential and must be eliminated;
 Whereas social workers know from experience that poverty and trauma can create lifelong social and economic disadvantages;
 Whereas social workers help people in every stage of life function better in their environments, improve relationships with others, and solve personal and family problems;
 Whereas all children have the right to safe environments and quality education; Whereas dignity and caregiving for older adults help define the character of a Nation;
 Whereas veterans and the families of veterans need community support to ensure successful transitions after service;
 Whereas access to mental health treatment and health care services saves millions of lives; Whereas research has shown that all people, no matter the circumstance, may at some point in their lives need the expertise of a skilled social worker;
 Whereas social workers celebrate the courage, hope, and strength of the human spirit throughout their careers;
 Whereas March is recognized as Social Work Month; and Whereas World Social Work Day is recognized on March 18, 2015: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of Social Work Month and World Social Work Day;
 (2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe Social Work Month and World Social Work Day;
 (3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work.
			
